MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016 ME 187 
Docket:	   Was-16-41	
Argued:	   November	8,	2016	
Decided:	  December	29,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  JAIME	WILSON	
                                         	
                                        v.	
                                         	
                                 WILLIAM	CONDON	
	
	
GORMAN,	J.	

      [¶1]	 	 Jaime	 Wilson	 appeals	 from	 a	 judgment	 entered	 in	 the	 Superior	

Court	 (Washington	 County,	 Stokes,	 J.)	 in	 favor	 of	 Philip	 Barnard	 on	 his	

complaint	 for	 negligence	 against	 William	 Condon	 but	 awarding	 no	 damages	

on	Wilson’s	derivative	claim	for	loss	of	consortium.		Wilson	contends	that	the	

jury’s	award	of	no	damages	for	loss	of	consortium	was	manifestly	inadequate	

and	internally	inconsistent	and	that	the	court	erred	in	denying	her	motion	for	

additur	or	a	new	trial	on	that	basis.		We	affirm	the	judgment.	

                                   I.		BACKGROUND	

	     [¶2]	 	 We	 view	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	 jury	

verdict.	 	 See	Marr	 v.	 Shores,	 495 A.2d 1202,	 1206	 (Me.	1985).	 	 In	 2007,	

husband	and	wife	Philip	Barnard	and	Jaime	Wilson	moved	into	an	apartment	
2	

owned	 by	 William	 Condon.	 	 On	 June	 15,	 2007,	 a	 deck	 attached	 to	 the	

apartment	collapsed	while	Barnard	was	standing	on	it,	causing	him	significant	

injuries.		In	2013,	Barnard	and	Wilson	filed	a	complaint	against	Condon	in	the	

Superior	Court	alleging	that	Condon	had	been	negligent	and	seeking	damages	

for	 Barnard’s	 medical	 expenses,	 lost	 earnings,	 permanent	 impairment,	 pain,	

suffering,	 and	 emotional	 distress,	 and	 Wilson’s	 loss	 of	 consortium.	 	 Barnard	

and	Wilson	divorced	during	the	pendency	of	that	lawsuit.	

      [¶3]		In	October	of	2015,	the	court	conducted	a	jury	trial.		Regarding	the	

loss	 of	 consortium	 claim,	 the	 verdict	 form	 asked	 the	 jury	 to	 answer	 the	

compound	question,	“Was	William	Condon	negligent,	and	was	his	negligence	a	

cause	of	injuries	to	Jaime	Wilson?”	(Question	3),	with	a	“Yes”	or	a	“No.”		If	the	

jury	answered	Question	3	in	the	affirmative,	the	verdict	form	then	asked	the	

jury	 to	 answer	 the	 question,	 “What	 are	 Jaime	 Wilson’s	 total	 damages?”	

(Question	4).	

	     [¶4]		During	deliberation,	the	jury	sent	the	following	note	to	the	court:	

“Your	 honor,	 we	 believe	 [William]	 Condon	 was	 negligent	 and	 Mr.	 Barnard	

deserves	damages	that	were	the	result	of	Mr.	Condon’s	negligence.		But	we	do	

not	 believe	 Jaime	 Wilson	 is	 entitled	 to	 damages,	 in	 spite	 of	 Mr.	 Condon’s	

negligence.	 	 How	 do	 we	 answer	 questions	 #	 3	 and	 #	 4	 in	 light	 of	 our	
                                                                                        3	

judgments	of	the	evidence?”		In	response	to	the	jury’s	question,	and	with	the	

agreement	 of	 the	 parties,	 the	 court	 directed	 the	 jurors	 to	 “focus	 on	 question	

three.”		In	the	verdict	it	announced	later	that	day,	the	jury	awarded	$610,000	

to	Barnard	and	answered	Question	3	in	the	affirmative,	but	entered	“0”	when	

asked	 what	 were	 Wilson’s	 total	 damages	 in	 Question	 4.	 	 The	 court	 denied	

Wilson’s	 subsequent	 motion	 for	 additur	 or	 a	 new	 trial	 in	 which	 she	 argued	

that	 the	 verdict	 was	 manifestly	 inadequate	 and	 internally	 inconsistent.	 	 See	

M.R.	Civ.	P.	59(a).		Wilson	appealed.	

                                   II.		DISCUSSION	

      [¶5]	 	 Wilson	 contends	 that	 the	 court	 erred	 in	 denying	 her	 motion	 for	

additur	or	a	new	trial,	arguing,	as	she	did	in	the	Superior	Court,	that	the	jury’s	

verdict	was	manifestly	inadequate	and	internally	inconsistent	in	that	the	jury	

rationally	could	not	have	found	that	Condon	had	injured	her	while	awarding	

no	 damages.	 	 In	 support	 of	 her	 argument,	 she	 points	 to	 essentially	

uncontroverted	 testimonial	 evidence	 about	 the	 adverse	 effects	 of	 Barnard’s	

injuries	on	their	marriage	and	to	the	jury’s	responses	to	Questions	3	and	4	of	

the	verdict	form.	

      [¶6]	 	 We	 review	 a	 ruling	 on	 a	 motion	 for	 additur	 or	 new	 trial	 for	 an	

abuse	 of	 discretion,	 viewing	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	
4	

verdict	 and	 deferring	 to	 the	 jury	 on	 issues	 of	 credibility.	 	 Marr, 495 A.2d	 at	

1206-07;	 accord	Ma	 v.	 Bryan,	 2010 ME 55,	 ¶¶	 2,	 4,	 8,	 997 A.2d 755  (“We	

accord	significant	deference	to	jury	verdicts	because	the	jury	is	best	situated	

to	 evaluate	 the	 credibility	 and	 demeanor	 of	 witnesses.”);	 see	 Guilford	 Yacht	

Club	 Ass’n,	 Inc.	 v.	 Ne.	 Dredging,	 Inc.,	 438 A.2d 478,	 481	 (Me.	 1981)	 (“[A]ll	

rational	 intendments	 are	 to	 be	 taken	 in	 support	 of	 the	 jury	 verdict.”		

(quotation	marks	omitted)).		An	award	of	damages	is	“the	sole	province	of	the	

jury,”	 Binette	 v.	 Deane,	 391 A.2d 811,	 815	 (Me.	 1978)	 (quotation	 marks	

omitted),	 and	 “will	 not	 be	 overturned	 unless	 it	 is	 without	 rational	

explanation,”	Walter	v.	Wal-Mart	Stores,	Inc.,	2000 ME 63,	¶	35,	748 A.2d 961 

(quotation	marks	omitted).		Accordingly,	an	appellant	who	argues	that	a	court	

abused	 its	 discretion	 in	 denying	 a	 motion	 for	 additur	 or	 a	 new	 trial	 due	 to	

inadequate	damages	bears	the	significant	burden	of	showing	that	“the	award	

is	without	rational	explanation	and,	hence,	is	to	be	deemed	a	disregard	by	the	

jury	of	the	evidence	or	the	result	of	passion,	bias,	prejudice,	accident,	mistake	

[of	fact	or	law]	or	improper	compromise.”		Binette, 391 A.2d	at	815 (quotation	

marks	 omitted);	 accord	 Chenell	 v.	 Westbrook	 Coll.,	 324 A.2d 735,	 737	

(Me.	1974).	
                                                                                            5	

       [¶7]		Wilson	has	failed	to	meet	her	burden	of	demonstrating	any	of	the	

available	 grounds	 for	 overturning	 a	 jury’s	 verdict	 pursuant	 to	 M.R.	 Civ.	 P.	

59(a).	 	 In	 alleging	 that	 the	 jury	 had	 no	 rational	 basis	 for	 its	 verdict,	 Wilson	

points	to	little	else	aside	from	the	fact	that	the	jury	did	not	find	in	her	favor	

when	 it	 refused	 to	 award	 her	 damages.	 	 See	Ma,	 2010 ME 55,	 ¶	 10,	

997 A.2d 755;	 see	also	 Nyzio	 v.	 Vaillancourt,	 382 A.2d 856,	 862	 (Me.	 1978)	

(explaining	that	the	amount	of	damages	awarded	was	insufficient,	by	itself,	to	

show	 that	 the	 jury	 acted	 improperly).	 	 Verdicts	 in	 which	 a	 jury	 finds	 a	

defendant	 liable	 but	 awards	 low	 or	 no	 damages	 to	 the	 plaintiff	 are	 not	

inherently	irrational	or	improper	and	do	not	necessarily	warrant	additur	or	a	

new	 trial	 pursuant	 to	 M.R.	 Civ.	 P.	 59(a).	 	 See	Reardon	 v.	 Larkin,	 2010 ME 86,	

¶¶	16-17,	 3 A.3d 376;	 Pelletier	 v.	 Fort	 Kent	 Golf	 Club,	 662 A.2d 220,	 224-25	

(Me.	1995);	 Westlake	 v.	 Morton,	 655 A.2d 334,	 336	 (Me.	1995);	 Stubbs	 v.	

Bartlett,	478 A.2d 690,	691-93	(Me.	1984);	McLellan	v.	Morrison,	434 A.2d 28,	

30-31	(Me.	1981).			

       [¶8]	 	 There	 is	 absolutely	 no	 evidence	 that	 the	 jury	 verdict	 was	 “the	

result	of	passion,	bias,	prejudice,	accident,	mistake	or	improper	compromise,”	

Binette, 391 A.2d	 at	 815,	 and	 we	 decline	 to	 accept	 Wilson’s	 assertion	 that,	

because	the	evidence	regarding	the	adverse	effects	of	Condon’s	negligence	on	
6	

Wilson’s	marriage	was	essentially	uncontroverted,	the	verdict	was	the	prima	

facie	result	of	prejudice,	bias,	passion,	or	mistake	of	law	or	fact.		The	jury	was	

free	 to	 disbelieve	 any	 testimony	 presented	 to	 it,	 even	 if	 that	 testimony	 was	

uncontroverted.		Ma,	2010 ME 55,	¶	6,	997 A.2d 755.		In	this	instance,	the	jury	

could	have	rationally	found	that	the	testimonial	evidence	in	favor	of	damages	

for	 Wilson	 was	 “simply	 not	 credible.”	 	 Westlake, 655 A.2d	 at	 336;	 accord	

Reardon,	 2010 ME 86,	 ¶	 16,	 3 A.3d 376;	 Cope	 v.	 Sevigny,	 289 A.2d 682,	 685	

(Me.	 1972);	 Avery	 v.	 Brown,	 288 A.2d 713,	 715	 (Me.	1972)	 (“The	 degree	 of	

credibility	to	which	witnesses	are	entitled	is	for	the	jury	and	not	the	court	to	

decide.”).	

         [¶9]	 	 Wilson	 also	 contends,	 based	 on	 Questions	 3	 and	 4	 of	 the	 verdict	

form,1	that	the	jury	“could	not	and	did	not”	conclude	that	Wilson	suffered	no	

loss	 of	 consortium	 and	 that	 the	 jury’s	 verdict	 was	 internally	 inconsistent.		

Although	 the	 construction	 of	 the	 verdict	 form	 was	 ill-conceived,2	 Wilson	

cannot	rely	on	the	uncertainty	created	by	Question	3	to	show	that	the	verdict	

was	irrational	or	improper.		This	is	not	a	case	in	which	“[w]e	do	not	know,	and	

   1		To	the	extent	that	her	contentions	regarding	the	inadequacy	of	the	jury	verdict	may	in	fact	be	a	

challenge	 to	 the	 use	 of	 the	 verdict	 form	 at	 trial,	 Wilson	 has	 not	 preserved	 that	 issue	 for	 appeal.		
See	Stubbs	v.	Bartlett,	478 A.2d 690,	693	(Me.	1984).	

     2		As	counsel	for	Condon	acknowledged	at	oral	argument,	when	it	became	evident	at	trial	that	the	

jury	 was	 struggling	 with	 the	 verdict	 form,	 the	 court	 and	 counsel	 for	 the	 parties	 could	 have	 and	
should	have	modified	the	verdict	form	to	clarify	the	jury’s	decisions.	
                                                                                        7	

we	will	never	know”	the	intentions	behind	the	jury’s	verdict.		Ma,	2010 ME 55,	

¶	11,	997 A.2d 755.		To	the	contrary,	the	jury	made	it	abundantly	clear	in	its	

note	to	the	court	that	it	had	considered	the	evidence	and	had	concluded	that	

Wilson	was	not	entitled	to	damages.	

      [¶10]	 	 We	 take	 this	 opportunity	 to	 emphasize	 that	 the	 “trial	 court	 has	

broad	 authority	 in	 drafting	 special	 verdict	 forms,”	 Hansen	 v.	 Sunday	 River	

Skiway	 Corp.,	 1999 ME 45,	 ¶	 13,	 726 A.2d 220,	 and	 should	 exercise	 this	

authority	when	an	ill-stated	question	to	a	jury	may	create—or	has	created—

confusion.	 	 We	 affirmatively	 disavow	 our	 dicta	 in	 one	 case,	 Shaw	 v.	 Bolduc,	

658 A.2d 229,	 231	 (Me.	 1995),	 where	 we	 noted	 that	 a	 verdict	 form	 that	

separated	the	questions	of	negligence	and	proximate	cause	for	each	defendant	

represented	“a	practice	that	is	neither	necessary	nor	desirable.”		Separation	of	

the	 questions	 of	 negligence	 and	 causation	 on	 verdict	 forms	 is	 not	 only	

permissible	but,	in	many	instances,	may	be	necessary	to	avoid	jury	confusion	

and	allow	a	more	accurate	and	reviewable	report	of	the	jury’s	verdict.		

      [¶11]	 	 Here,	 the	 jury’s	 question	 to	 the	 court	 could	 be	 read	 to	 suggest	

that	 the	 jury	 may	 have	 determined	 that	 causation	 as	 to	 Wilson	 was	 not	

proved.	 	 The	 compound	 question	 prevented	 the	 jury	 from	 reporting	 that	

determination,	 so	 instead	 it	 reported	 its	 ultimate	 result	 in	 answering	 the	
8	

damages	 question	 regarding	 Wilson—a	 question	 the	 jury	 would	 not	 have	

reached	if	it	found	causation	was	not	proved.		In	this	case,	a	better	approach	to	

the	verdict	form	might	have	been	to	ask	a	single	negligence	question,	as	only	

one	 act	 of	 negligence	 was	 at	 issue.	 	 Then	 the	 jury	 could	 have	 been	 asked	

separate	 causation	 questions	 for	 Barnard	 and	 for	 Wilson,	 with	 direction	 to	

proceed	 to	 the	 damages	 question	 for	 each	 plaintiff	 only	 if	 the	 jury	 found	

causation	proved	as	to	that	individual.		This	approach	would	have	added	only	

one	 question	 to	 the	 verdict	 form,	 but	 would	 have	 greatly	 improved	 the	

accuracy	of	the	jury’s	report	of	its	verdict.		

      [¶12]	 	 Because	 Wilson	 has	 failed	 to	 carry	 her	 burden	 on	 appeal	 of	

showing	 any	 compelling	 reason—namely	 prejudice,	 bias,	 passion,	 mistake	 of	

fact	 or	 law,	 or	 improper	 compromise—for	 changing	 a	 jury’s	 verdict,	 we	

conclude	 that	 the	 court	 did	 not	 abuse	 its	 discretion	 in	 denying	 her	 motion	

pursuant	to	M.R.	Civ.	P.	59(a)	and	affirm	the	judgment.	

      The	entry	is:	

                   Judgment	affirmed.		
	
	     	      	     	      	      	
                                                                               9	

	
Barry	 K.	 Mills,	 Esq.	 (orally),	 Hale	 &	 Hamlin,	 LLC,	 Ellsworth,	 for	
appellant	Jaime	Wilson	
	
David	C.	King,	Esq.	(orally),	and	Jonathan	P.	Hunter,	Esq.,	Rudman	
Winchell,	Bangor,	for	appellee	William	Condon	
	
	
Washington	County	Superior	Court	docket	number	CV-2013-14	
FOR	CLERK	REFERENCE	ONLY